EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In claim 1,
	on line 14, “a second coiled tubing string” has been changed to --the second coiled tubing string--.

In claim 4,
	on line 1, “The method as recited in Claim 3” has been changed to --The method as recited in Claim 1--.

In claim 14,
	on line 2, “a first coiled tubing reel” has been changed to --the first coiled tubing reel--,
	on lines 3-4, “a downhole end of a flexible stabbing snake to form a first junction” has been changed to --the downhole end of the flexible stabbing snake to form the first junction--,
the uphole end of the flexible stabbing snake to form the second junction--.

In claim 22,
	on line 1, “the disconnecting the uphole end” has been changed to --the disconnecting the uphole end of the first coiled tubing string from the first coiled tubing reel--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679